DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on December 29, 2020, for Application, title: “Blockchain-Based Data Processing System, Method, Computing Device And Storage Medium”.

Status of the Claims
Claims 1-20 were pending.  By the 12/29/2020, claims 1, 8, and 15 have been amended, claims 4, 11, and 18 have been cancelled, and claim 21 has been added.  Accordingly, claims 1-3, 5-10, 12-17, and 19-21 remain pending in this application and have been examined.

Priority
This application is a CON of PCT/CN2020/071392 filed on 01/10/2020 and claims the priority of foreign application CHINA 201910329718.8 filed on 04/23/2019.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 05/08/2020.  
For the purpose of examination, the 04/23/2019 is considered to be the effective filing date.
Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Revised 2019 PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-10, 12-17, and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-3 and 5-7 recite a method for processing blockchain-based data, claims 8-10 and 12-14 recite a computer and claims 15-17 and 19-21 recite a computer program with comparable elements and limitations for implementing the method claims.  (Step 1-Yes).
Step 2A Prong 1:
Claims 1, 8, and 15 recite a blockchain-based data processing method, comprising:
obtaining, by a transaction terminal from a blockchain node associated with a block chain, case information associated with a plurality of cases;
receiving, by the transaction terminal a request for reviewing a target case among the plurality of cases, the request comprising identity information of a user and identification information of the target case;
identifying, by the transaction terminal, case information associated with the target case from the case information associated with the plurality of cases based on the identification information of the target case;
determining, by the transaction terminal, a plurality of members satisfying one or more conditions for reviewing the target case based on the identity information of the user and the case information associated with the target case;
providing, by the transaction terminal via a third-party service platform, a review channel for reviewing the target case to each of one or more computing devices respectively associated with one or more of the determined members, the review channel comprising an interface of the third-party service platform displaying the case information associated with the target case;
receiving, by the transaction terminal via the interface of the third-party service platform from the one or more computing devices associated with the one or more of the determined members, case review data generated from review of the target case and indicating whether each of the one or more of the determined members approves the target case; and
uploading, by the transaction terminal, the case review data to the blockchain node, causing the blockchain node to broadcast the case review data to a plurality of other blockchain nodes for storing in the blockchain via a consensus mechanism.
In summary, the claims are directed to a method comprising a series of steps for obtaining, receiving, and identifying the target cases for review, determining members satisfying conditions for reviewing, providing a review channel for reviewing the target cases, receiving and uploading the case review data to the blockchain node utilizing a blockchain-based data processing system.  The claims recite a method of organizing and processing target case data using the blockchain technology; this is a method of processing and organizing of electronic information (insurance transaction data).  The claims steps, such as receiving and identifying the target cases for review, determining members satisfying conditions for reviewing, providing a review channel for reviewing the target cases, receiving and uploading the case review data to the blockchain node, correspond to a certain method of organizing human activity (a fundamental economic practice - i.e., hedging, insurance, mitigating risk) and a mental process (concepts performed in the human mind - i.e., observation, evaluation, judgement, opinion).  The claims as a whole recite a method of organizing human activity.  The mere nominal recitation of generic computer components such a transaction terminal, a third-party service platform, and a blockchain-based data processing system, do not take the 
Step 2A Prong 2:
The additional elements include the transaction terminal, third-party service platform, blockchain-based data processing system, and memory devices along with programmed instructions in all steps are recited at a high level of generality and the limitations are done by the generically recited computer system (see Application Publication paragraphs 53-70 and Figures 1-2).  Applicant’s Specification does not describe how these computer elements are different from the general computer components.  Thus, when viewed as a whole, the claims do no more than utilizing the blockchain-based data processing system along with the programmed instructions to perform the obtaining, receiving, identifying, determining, providing, receiving, and uploading the case review data to the blockchain node.  Each claim limitation of the independent claims have been considered individually and in combination as ordered and concluded that they do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims recite an abstract idea (Step 2A Prong 2-No).
Step 2B:
As noted in above, the claims as a whole merely describe how to generally “apply” the method for processing blockchain-based data by obtaining, receiving and identifying the target cases for review, determining members satisfying conditions for reviewing, providing a review channel for reviewing the target cases, receiving and 
 The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  Although a computer acts as the processing device in the method, the claims do no more than implement the abstract idea of utilizing a computer system to perform the obtaining, receiving, identifying, determining, providing, receiving, and uploading steps.  Using a computer to obtaining data, receiving data, identifying data, determining data, providing data, receiving data, and uploading data, amount to no more than electronic information processing, which is one of the most basic functions of a computer.  Each step does no more than require a generic computer to perform generic computer functions.  The claims do not purport to improve the function of the computer itself, or to improve any other technology or technical field.  Therefore, the dependent claims do not add significantly more (i.e., an inventive step) to the abstract idea (Step 2B-No).
The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves the existing technological processes.  Accordingly, when viewed as a whole, the claims do no more than generally 

Response to Arguments
Applicant's arguments filed on 12/29/2020 have been fully considered but they are not persuasive.
Applicant argues that the claimed method cannot be performed by a human being, and it can be performed by a software service (see Remarks, page 10).
The Examiner respectfully disagrees.  Under their broadest reasonable interpretation, the limitations of the independent claims recite nothing more than a series of steps for obtaining, receiving, and identifying the target cases for review (collecting information), determining members satisfying conditions for reviewing, providing a review channel for reviewing the target cases (analyzing information), receiving and uploading the case review data to the blockchain node utilizing a blockchain-based data processing system (storing and displaying information to end users), which are similar or analogous to the claims found by the Federal Circuit to be patent-ineligible in Electric Power Group (see 830 F.3d 1350 at 1355 (“Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes.”).  
Under the October 2019 Update: Subject Matter Eligibility, 84 Fed. Reg. 55942-53 (Oct. 17, 2019), the Examiner determines that these limitations recite “mental processes” that could also be performed in the human mind or by a human using a pen and paper (i.e., an observation, evaluation, judgment, opinion), and therefore an 
Further, Applicant cites paragraph 5 from the specification and argues that the claimed invention guarantees “the correctness of results of votes cast by jurors”, and paragraph 40 and argues that the claimed invention guarantees “the accuracy of the review result, which effectively improves the work efficiency” (see Remarks, page 10).  
The Examiner respectfully disagrees because this is “a business solution” to “a business problem”.  Therefore, Applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 102/103
A prior art search has been conducted and no art was identified that could be used to reject the claims at this time.


Conclusion
Claims 1-3, 5-10, 12-17, and 19-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697